Case 5:17-cv-02514-JGB-SHK Document 266-5 Filed 04/17/20 Page 1 of 6 Page ID
                                 #:5922




                 EXHIBIT E
              Case 5:17-cv-02514-JGB-SHK Document 266-5 Filed 04/17/20 Page 2 of 6 Page ID
                                               #:5923



             1    AKERMAN LLP
                  MICHAEL L. GALLION (SBN 189128)
             2    DAVID VAN PELT (S_BN 163690)
                  ASHLEY BOBO (SBN 312714)
             3    601 West Fifth Street, Suite 300
                  Los Angeles, California 90071
             4    Telephone: (213 688-9500
                  Facsimile: (213 627-6342
              5   Email: michae .gallion@akerman.com
                          david.vanpelt@akerman.com
              6           ashley.bobo@akerman.corn
              7   COLIN L. BARNACLE admitted pro hac vice)
                  ADRIENNE SCHEFFEY (admitted.j3ro hac vice)
             8    ASHLEY E. CALHOUN (SBN 270530)
                  1900 Sixteenth Street Suite 1700
              9   Denver, Colorado 80202
                  Telephone: (303) 260-7712
             10   Facsimile: (303) 260-7714
                  Email: colin.barnacle akerman.com
             11           adrienne.schef      akerman.com
                          ashley.calhoun@akerman.com
nE1.12
    c=> N
E." Cr, VD
                  Attorneys for Defendant
                  THE GEO GROUP, INC.
E-7c4
             14                          UNITED STATES DISTRICT COURT
   'A?,
   ti c.; 15               CENTRAL DISTRICT OF CALIFORNIA — EASTERN DIVISION
   (.7 v:)
   Z ,711. 6      RAUL NOVOA, JAIME CAMPOS                       Case No. 5:17-cv-02514-JGB-SHKx
                  FUENTES, ABDIAZIZ KARIM, and
   3,;j17         RAMON MANCIA, individually and on
                  behalf of all others similarly situated,       Assigned to Hon. Jesus G. Bernal
             18
             19                       Plaintiff,
                  vs.
                                                                 DECLARATION OF JOHN E.
             20                                                  CHRISTAKIS, MD IN SUPPORT
                  THE GEO GROUP, INC.,                           OF DEFENDANT THE GEO
             21                                                  GROUP INC.'S
                             Defendant.                          SUPPLEMENTAL BRIEFING
             22   THE GEO GROUP, INC.,                           ON PLAINTIFFS' EX PARTE
                                                                 TRO APPLICATION
             23                     Counter-Claimant,
                  vs.
             24
             25   RAUL NOVOA, JAIME CAMPOS
                  FUENTES, ABDIAZIZ KARIM, and
             26   RAMON MANCIA, individually and on
                  behalf of all others similarly situated,
             27
                  52767646;1
             28
                                                             1                   CASE No. 5:17-cv-02514-JGB-SHKx
                        DECLARATION OF DAVID DONAHUE IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.'S
                              SUPPLEMENTAL BRIEFING ON PLAINTIFFS' EX PARTE TRO APPLICATION
         Case 5:17-cv-02514-JGB-SHK Document 266-5 Filed 04/17/20 Page 3 of 6 Page ID
                                          #:5924



                              Counter-Defendant.
        1
        2
        3
        4
         5
        6
                              DECLARATION OF JOHN E. CHRISTAKIS, MD
        7
                      I, JOHN E. CHRISTAKIS, MD, hereby declare:
        8
                      1.   I am the Chief Medical Officer of Health Services of the GEO Group
         9
             ("GEO"). I am over the age of eighteen (18), and I am competent to testify in this
        10
             matter. My statement is based upon my personal knowledge, and my education,
        11
             training, and experience.
        12
                      2.   I am a physician licensed in the State of Florida (License # ME38986).
Eng k
wo           Prior to my role at GEO, I practiced medicine for thirty-five (35) years, focusing on
        14
             internal medicine.
wad 15
                      3.   I received my medical training from the Mount Sinai School of Medicine
        16
             in New York, and upon graduating moved to Miami, where I completed my three (3)
 F:24   17
             year internal medicine residency at the University of Miami Affiliated Hospitals:
        18
             Jackson Memorial Hospital and Miami Veterans Hospital.
        19
                      4.   This declaration provides some specifics about GEO's implementation of
        20
             its comprehensive pandemic plan. I have not attempted to describe in totality each and
        21
             every action taken by the facilities and GEO staff to implement precautions against
        22
             COVID-19. Nor could I within the limitations of a short declaration. I hope to cover
        23
             the points that are most relevant to this Court and impress that GEO is taking COVID-
        24
             19 seriously by taking proactive measures to reduce the risk of infection.
        25
                      5.   Prior to the World Health Organization's declaration that COVID-19 had
        26
             become a pandemic, GEO's Chief Medical Officer I provided comprehensive technical
        27
             52767646;1
        28
                                                        2                      CASE No. 5:17-Cv-02514-JGB-SHKx
                 DECLARATION OF DAVID DONAHUE IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.'S
                       SUPPLEMENTAL BRIEFING ON PLAINTIFFS' EX PARTE TRO APPLICATION
               Case 5:17-cv-02514-JGB-SHK Document 266-5 Filed 04/17/20 Page 4 of 6 Page ID
                                                #:5925



              1    direction on the treatment approach and containment of COVID-19 to all of GEO's
              2    facilities. I did so based upon the latest information provided by the Centers of Disease
              3    Control and Protection ("CDC") and in collaboration with local health departments
              4    where GEO Detention Facilities are located.
              5            6.     As part of this plan I developed guidance for the use of Personal
              6    Protective Equipment ("PPE") and recommendations for COVID-19 testing.
              7                               PPE Use in GEO's ICE Detention Centers
               8           7.     GEO has implemented nationwide guidance for PPE use that follows the
               9   CDC procedures for detention centers. That guidance can be found at the following
              10   website,            haps://www.cdc.gov/coronavirus/2019-ncov/community/correction-
              11   detention/guidance-correctional-detention.html#Tablel.
c5',g-E'r-t 12
LLION
                           8.     From my review of the CDC Guidance, the use of face masks is not
C7 74E7' 13        required for use in general cleaning tasks of uninfected areas. The CDC has not
      c`11'
w0  k
   Qw 14           provided any guidance for detainee use of PPE when cleaning areas that are not
bi; 15             presumed to be contaminated with COVID-19.
 woc2,
 z -z,‘
   c, 16                    9.    Understanding that GEO staff go home when they are off-duty and then
              17   return to the facility during their shifts, consistent with the recommendations of many
              18   state officials nationwide, I have recommended that all GEO staff who have contact
              19   with detainees wear face masks to prevent the transmission of any infectious agent the
              20   staff members may be carrying to detainees. This use of face masks serves to curtail
              21   staff from unknowingly transmitting airborne diseases to detainees, including the
              22   common flu. To my knowledge, this recommendation has been implemented
              23   nationwide, dependent upon the availability of face masks in each region.
              24                                                  Testing
              25            10.   In addition to guidance on PPE I have provided guidance about testing the
              26   detainee population for COVID-19.
              27
                   52767646;1
              28
                                                              3                      CASE No. 5:17-Cv-02514-JGB-SHKx
                       DECLARATION OF DAVID DONAHUE IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.'S
                             SUPPLEMENTAL BRIEFING ON PLAINTIFFS' EX PARTE TRO APPLICATION
              Case 5:17-cv-02514-JGB-SHK Document 266-5 Filed 04/17/20 Page 5 of 6 Page ID
                                               #:5926



             1            11.    It is my understanding that there is currently a shortage of tests
             2    nationwide. Accordingly, consistent with CDC guidelines, GEO is not testing every
             3    single detainee in its population, but as testing becomes more available it will be
             4    provided to all detainees.
             5            12.    Instead, I have recommended testing for all individuals who show signs of
             6    COVID-19, individuals who test negative for flu or strep (but do not have classic
              7   signs), and individuals who medical professionals who conduct inspections at each
              8   facility otherwise believe should be tested.
              9           13.    When GEO suspects that an individual has COVID-19, the individual is
             10   immediately placed in medical isolation and provided medical attention. The detainee
             11   will be evaluated for testing of COVID-19 by the onsite medical professional.
F.- E,57 12
9,
       N
                          14.    If a detainee tests positive for COVID-19 and has symptoms, he or she is
44 C7, ,C)


                  medically isolated, monitored and provided care multiple times each day. Additionally,
wok
             14   before release from medical isolation, the detainee must meet current CDC guidelines
             15   for release as set forth in ERO and CDC Guidance report dated March 23, 2020.
   QN 16                                            Other Preventative Measures
   21 .:i 17               15.   The cleaning of housing units is an essential part of GEO's comprehensive
       ET4

             18   plan to prevent the spread of COVID-19 in its facilities. It is critical that the detainee
             19   population is aware of the importance of cleanliness during the pandemic.
             20            16.   In my opinion, in addition to increasing cleaning by GEO staff, it is
             21   imperative that detainees are also instructed to clean up after themselves so that there
             22   are two lines of defense for cleaning. Duplicative cleaning is better than not enough
             23   cleaning.
             24            17.   In crafting GEO's pandemic response, I took special care to focus on
             25   efforts to reduce the number of individuals from outside the facility who GEO
             26   detainees would be exposed. I recommended termination of public visitation and
             27
             28   52767646;1
                                                         4                     CASE No. 5:17-cv-02514-JGB-SliKx
                      DECLARATION OF DAVID DONAHUE IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.'S
                            SUPPLEMENTAL BRIEFING ON PLAINTIFFS' EX PARTE TRO APPLICATION
              Case 5:17-cv-02514-JGB-SHK Document 266-5 Filed 04/17/20 Page 6 of 6 Page ID
                                               #:5927



              1   reducing unnecessary contractors, as well as reducing the movement of staff between
             2    units. Where possible, GEO staff serve only one assigned housing unit per day.
             3    Further, I created a comprehensive plan to emphasize the distance between detainees
             4    by reducing the number of detainees in all housing units. To my knowledge, all of
              5   these recommendations have been implemented nationwide and are audited for
             6    compliance.
              7           18.    I also recommended screening for any individual who entered the
             8    building, including both GEO staff. To my knowledge these measures have been
              9   implemented.
             10           19.    To date, GEO is still attempting to increase its supply of PPE and I will
             11   reevaluate and reassess as PPE becomes available and the as CDC issues supplemental
             12   guidance.
goo
                          20.    To date, only two of GEO's ICE facilities have confirmed cases of
'L1112. 14        COVID-19.
         O
   r;F 15                 21.    In my professional opinion, GEO's testing procedures, sanitizing, PPE
rzAgg
E- (.7
         R 16     use, and other preventative measures in collaboration with local health departments,
   0•
   '4        17   are helping to prevent the spread of COVID-19 in the facilities. The low number of
             18   cases in GEO's facilities reinforces this conclusion.
             19            22.   I further believe that the measures GEO has implemented to contain any
             20   COVID-19 cases are strong and will serve to effectively contain any outbreak of
             21   COVID-19, should one occur in one of GEO's facilities.
             22            I declare under penalty of perjury under the laws of the United States of America
             23   that the foregoing is true and correct and that I executed this Declaration on the 17th
             24   day of April, 2020, in Boca Raton, Florida.
             25                                                                      MD
             26                                                   JOH0     -CHRISTAKIS, MD, Declarant
             27
                  52767646;1
             28
                                                              5                      CASE NO. 5:17-cv-02514-JGB-SHKx
                      DECLARATION OF DAVID DONAHUE IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.'S
                            SUPPLEMENTAL BRIEFING ON PLAINTIFFS' EX PARTE TRO APPLICATION
